Citation Nr: 0500823	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a bunionectomy of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1987 to June 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 RO rating decision.  

During the course of her appeal, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks a rating in excess of 10 percent for 
service-connected residuals of a bunionectomy of the left 
foot.  She essentially contends that the level of impairment 
caused by her service-connected disability is more severe 
than contemplated by the 10 percent rating currently assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280 (2004).  

Under the regulatory provision of DC 5280, a rating of 10 
percent is warranted in the presence of severe unilateral 
hallux valgus if the extent of disability is equivalent to 
amputation of the great toe.  A 10 percent rating is also 
warranted for postoperative unilateral hallux valgus with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 
5280.  10 percent is the maximum rating available under DC 
5280.  Id.  As such, the veteran is already receiving the 
maximum evaluation permitted under this DC.  

However, the Board notes the RO has not considered the 
veteran's entitlement to higher ratings on an extraschedular 
basis.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, in Bagwell v. Brown, 9 Vet. App. 337 (1996), the 
Court clarified that it did not read the regulation as 
precluding the Board from considering the issue if the RO had 
already concluded that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1).  

In cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1) (2004).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  

Upon review of the evidence, the Board notes that the RO has 
not adjudicated the veteran's claim pursuant to 38 C.F.R. 
§ 3.321.  Hence, the Board notes that, upon Remand, the RO 
should ensure that it properly addresses such regulation as 
it pertains to the veteran's claim.  

Additionally, the Board notes a June 2001 private 
examination, which diagnosed the veteran with hallux abducto 
valgus deformity with some associated metatersalgia, and 
suspicion of radiculopathy.   

The veteran's August 2001 VA medical examination indicates 
she presented with a history of pain in the left foot due to 
surgery in service.  The veteran indicated she was a mail 
carrier, and that her pain was causing her to miss work.  The 
report indicated that the veteran's great toe motor function 
was reduced to 3/5 from 5/5.  Dorsiflexion in her ankle was 
to 20 degrees and plantar flexion is to 45 degrees.  
Dorsiflexion and plantar flexion of the great toe was noted 
as decreased.  The veteran was diagnosed with status post 
bunionectomy.  

An additional August 2001 private medical report indicates an 
objective finding of some slight pain with varus valgus 
stressing as well as dorsal plantar stressing, as well as 
some diffuse subjective numbness in her great toe.  

The Board notes, in September 2002, the veteran was assessed 
with some hallux limitus, and upon physical examination, was 
noted with numbness on the medial and lateral dorsal side of 
the toe indicating injury or entrapment of the deep peroneal 
nerve and the superficial eproneal nerve branch.  The 
examiner indicated that she had 30 degrees of total 
metatarsophalangeal motion, but there was pain with palpation 
and manipulation.  The examiner opinioned that the veteran 
should be permanently placed in a job requiring less walking 
and standing.  

Furthermore, of record are May and June 2001 statements from 
the veteran's employer, approving her request for temporary 
light duty assignments due to her service-connected 
condition.  The Board notes that in the veteran's July 2003 
videoconference hearing, she testified that she was placed on 
limited duty at work for the past two years.  In this hearing 
the veteran claimed she had nerve damage in her foot, leading 
to numbness in her toe, and causing limited use of the toe.  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

Relevant to the duty to notify, the Court has held that VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and that, furthermore, in what can be considered a fourth 
element of the requisite notice, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

A review of letters sent the veteran in June and August 2001 
reveals that she was not informed of the evidence not of 
record that is necessary to substantiate the claim.  As such, 
the veteran should be furnished with a more detailed letter.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  The 
assistance provided by the VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

In consideration of findings of numbness and pain inhibiting 
the veteran's range of motion in the left great toe and foot 
in the September 2002 private examination, and the failure of 
the August 2001 VA examination to address whether there was a 
neurological component associated with her foot disorder, the 
Board believes that a new examination is warranted to 
determine the nature and severity of the veteran's service-
connected disorder.  Additionally, the Board concludes that 
the RO did not address the appropriateness of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  For 
these reasons, the Board remands the claim for further 
development.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:


1.  The AMC must provide the veteran with 
VCAA notification with respect to her 
claim for an increased rating.  
Specifically, a letter should inform her 
of any information and evidence not of 
record (1) that is necessary to 
substantiate the claim, (2) that VA will 
seek to provide, and request (3) that the 
claimant is expected to provide; and that 
(4) she should provide any evidence in 
his possession that pertains to the 
claim.  

2.  The RO should make arrangements with 
a VA medical facility for the veteran to 
be afforded an examination with an 
appropriate specialist to ascertain the 
nature, severity, and manifestations of 
the veteran's service-connected residuals 
of a bunionectomy of the left foot.  The 
examiner must review the claims file and 
annotate that it was reviewed; conduct 
all necessary evaluations, studies, and 
tests; report pertinent medical 
complaints, symptoms and clinical 
findings; and provide a medical rationale 
for all conclusions and opinions.  
Specifically, the examiner should address 
whether or not there is a neurologic 
component associated with the veteran's 
foot disorder.  If the examiner is unable 
to render any opinion requested, it 
should be so indicated on the record, and 
the reasons should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  

3.  The RO should re-adjudicate the issue 
of entitlement to increased evaluation 
for service-connected residuals of a 
bunionectomy of the left foot, to include 
to include consideration of the 
provisions of 38 C.F.R. § 3.321.  If any 
of the benefits sought on appeal remain 
denied, the RO should issue an 
Supplemental Statement of the Case 
(SSOC), and the veteran and her 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J.A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




